      Case 2:08-cr-00223-JCJ Document 98 Filed 04/13/21 Page 1 of 19



                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA                :
                                        :   CRIMINAL ACTION
          vs.                           :
                                        :   NO. 08-CR-0223-1
JERRICK BART LIMEHOUSE                  :



                         MEMORANDUM AND ORDER


JOYNER, J.                                    April      9    , 2021


     This criminal action is presently before the Court for

adjudication of Defendant’s Pro Se Emergency Motion for

Compassionate Release/Reduction in Sentence pursuant to 18

U.S.C. §3582(c)(1)(A). The Government opposes the relief sought

by Defendant.   For the reasons articulated in the paragraphs

which follow, the motion shall be denied.



                          Factual Background

     In August 2009, Defendant Jerrick Bart Limehouse

(“Limehouse”) entered an open plea of guilty to one count of

conspiracy and two counts of possession of a firearm by a

convicted felon.   The charges arose out of an incident which

occurred around 3 a.m. on May 2, 2007 at a residence on

Hellerman Avenue in Philadelphia.       On that date, Defendant began


                                    1
        Case 2:08-cr-00223-JCJ Document 98 Filed 04/13/21 Page 2 of 19



pounding on the front door of the Hellerman Avenue residence,

causing damage to the lock and then firing an unlawfully

purchased Ruger semi-automatic handgun three times on the front

lawn of that property before fleeing in a zig-zag pattern down

Castor Avenue while continuing to hold the gun and dropping

bullets as he ran.      Defendant was observed engaging in this

bizarre behavior by an off-duty SEPTA police officer, who

continued to follow him until he was apprehended by a

Philadelphia police officer.        Shortly prior to being taken into

police custody, Defendant fired an additional shot into the

street.

     Given Defendant’s prior convictions for possession,

delivery and intent to deliver crack cocaine, burglary and

trespass, his sentencing guideline range was 210 to 262 months’

imprisonment.     He was sentenced on November 19, 2009 to a term

of imprisonment of 216 months.        Defendant appealed his sentence

to the Third Circuit and the sentence was affirmed on July 29,

2010.   To date, Defendant has served 152 months of his sentence

and has some 19 months of good time credit bringing his total

time served to 171 months. He has had three disciplinary

infractions while in custody, two of which were serious,

although both occurred before his sentencing.           The first of

these - fighting with another inmate, occurred on April 28, 2009

and the second - possession of a dangerous weapon, took place on

                                      2
       Case 2:08-cr-00223-JCJ Document 98 Filed 04/13/21 Page 3 of 19



November 3, 2009.     Defendant is currently incarcerated at FCI

Cumberland and is now 57 years of age.

      By the motion which is now before us, Defendant seeks early

release on the grounds that his underlying medical conditions

pose a special threat to his health and well-being in light of

the ongoing Coronavirus pandemic.         Specifically, Defendant avers

that because he suffers from chronic asthma he is at particular

risk of serious illness or death should he contract COVID-19.

In further support of his motion, Defendant submits that he is

no longer a danger to society as he has been rehabilitated and

he has two family members with whom he could reside in

Philadelphia should the Court grant him early release.

                             Legal Principles

      Generally, a federal court “may not modify a term of

imprisonment once it has been imposed.”          Dillon v. U.S., 560

U.S. 817, 819, 130 S. Ct. 2683, 2687, 177 L. Ed.2d 271

(2010)(quoting 18 U.S.C. Section 3582(c)).          Congress has,

however, carved out a few, limited exceptions to this general

principle.    One of these exceptions provides for the so-called

compassionate release of inmates, and is outlined in Section

3582(c)(1)(A) of Title 18 of the U.S. Code. 1         It provides for

sentence modification as follows:


1 Prior to 2018, a prisoner could only obtain compassionate release from
incarceration upon a motion filed by the Director of the Bureau of Prisons.
Section 603(b) of the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat.

                                      3
       Case 2:08-cr-00223-JCJ Document 98 Filed 04/13/21 Page 4 of 19



      (1)   in any case –

            (A)   the court, upon motion of the Director of the
                  Bureau of Prisons, or upon motion of the
                  defendant after the defendant has fully exhausted
                  all administrative rights to appeal a failure of
                  the Bureau of Prisons to bring a motion on the
                  defendant’s behalf or the lapse of 30 days from
                  the receipt of such a request by the warden of
                  the defendant’s facility, whichever is earlier,
                  may reduce the term of imprisonment (and may
                  impose a term of probation or supervised release
                  with or without conditions that does not exceed
                  the unserved portion of the original term of
                  imprisonment), after considering the factors set
                  forth in section 3553(a) to the extent that they
                  are applicable, if it finds that –

                  (i)      Extraordinary and compelling reasons
                           warrant such a reduction; or

                  (ii)     the defendant is at least 70 years of age,
                           has served at least 30 years in prison,
                           pursuant to a sentence imposed under
                           section 3559(c), for the offense or
                           offenses for which the defendant is
                           currently imprisoned, and a determination
                           has been made by the Director of the
                           Bureau of Prisons that the defendant is
                           not a danger to the safety of any other
                           person or the community, as provided under
                           section 3142(g);

               and that such a reduction is consistent with
               applicable policy statements issued by the
               Sentencing Commission; …




5194 (2018) expanded the availability of the compassionate release process by
allowing defendants to directly petition the district courts for a reduction
of sentence. United States v. Bayron, Crim. A. No. 95-338-01, 2021 U.S.
Dist. LEXIS 29846 *4, 2021 WL 632677 *2 (E.D. Pa. Feb. 18, 2021)(citing
United States v. Rodriguez, 451 F. Supp.3d 392, 395 (E.D. Pa. 2020)). See
also, United States v. Trader, Crim. A. No. 04-680-06, 2021 U.S. Dist. LEXIS
29848 at *5, 2021 WL 632679 at *2 (E.D. Pa. Feb. 18, 2021).

                                      4
      Case 2:08-cr-00223-JCJ Document 98 Filed 04/13/21 Page 5 of 19



    As dictated above, the Section 3553(a) factors that must be

considered are:

     (1) the nature and circumstances of the offense and the
     history and characteristics of the defendant;

     (2) the need for the sentence imposed to reflect the
     seriousness of the offense, promote respect for the law,
     provide just punishment, to afford adequate deterrence to
     criminal conduct, protect the public from further crimes of
     the defendant, and to provide the defendant with needed
     vocational or educational training, medical care or other
     correctional treatment in the most effective manner;

     (3)   the kinds of sentences available;

     (4)   the kinds of sentence and the sentencing range
           established for the applicable category of offense
           committed by the applicable category of defendant…

     (5)   any pertinent policy statement issued by the
           Sentencing Commission … in effect on the date the
           defendant is sentenced;

     (6)   the need to avoid unwarranted sentence disparities
           between defendants with similar records convicted of
           similar conduct; and

     (7)   the need to provide restitution to any victims of the
           offense.

18 U.S.C. Section 3553(a)(1)-(7)

     The applicable policy statement for “Reduction in Term of

Imprisonment under 18 U.S.C. Section 3582(c)(1)(A) remains

unchanged since the passage of the First Step Act and is

articulated in Section 1B1.13 of the U.S. Sentencing Guidelines.

It states:

     Upon motion of the Director of the Bureau of Prisons under
     18 U.S.C. Section 3582(c)(1)(A), the court may reduce a
     term of imprisonment (and may impose a term of supervised

                                    5
      Case 2:08-cr-00223-JCJ Document 98 Filed 04/13/21 Page 6 of 19



     release with or without conditions that does not exceed the
     unserved portion of the original term of imprisonment) if,
     after considering the factors set forth in 18 U.S.C.
     Section 3553(a), to the extent that they are applicable,
     the court determines that –

     (1)

           (A) Extraordinary and compelling reasons warrant the
           reduction; or

           (B)The defendant (i) is at least 70 years old; and
           (ii) has served at least 30 years in prison pursuant
           to a sentence imposed under 18 U.S.C. Section 3559(c)
           for the offense or offenses for which the defendant is
           imprisoned;

     (2) The defendant is not a danger to the safety of any
     other person or to the community, as provided in 18 U.S.C.
     Section 3142(g); and

     (3) The reduction is consistent with this policy statement.


     The Commentary to the Policy Statement provides greater

clarity into what such extraordinary and compelling reasons

warranting a sentence reduction may entail.        Several examples

are given including: terminal illness, serious physical or

medical condition, serious functional or cognitive impairment,

deteriorating physical or mental health because of age or the

aging process “which substantially diminishes the ability of the

defendant to provide self-care within the environment of a

correctional facility and from which he or she is not expected

to recover.”    In addition, certain family circumstances are

recognized such as might arise upon the death or incapacitation

of the caregiver of the defendant’s minor child or children, and

                                    6
      Case 2:08-cr-00223-JCJ Document 98 Filed 04/13/21 Page 7 of 19



the incapacitation of the defendant’s spouse or registered

partner when the defendant would be the only available caregiver

for that spouse or partner, as are such other “extraordinary and

compelling reason[s]” aside from or in combination with the

other, described reasons as might be found to exist in the

defendant’s case.   “Rehabilitation of the defendant is not, by

itself, an extraordinary and compelling reason” and “the fact

that an extraordinary and compelling reason could have

reasonably been known or anticipated by the sentencing court

does not preclude consideration” for a sentence reduction under

Section 3582(c)(1)(A).    (USSG Section 1B1.13, 18 U.S.C.A.,

Commentary Application Notes 1(A) – (D)).

     Given that the Sentencing Commission’s policy statement was

not updated following passage of the First Step Act amendments,

while it continues to provide helpful guidance, it does not

preclude the district courts from considering other reasons

raised by a defendant on a motion for compassionate release not

specifically delineated in the policy statement so long as the

court finds them to be extraordinary and compelling. Bayron,

supra, 2021 U.S. Dist. LEXIS at *8 - *9 (citing United States v.

Gunn, 980 F.3d 1178, 1180 (7th Cir. 2020); United States v.

Brooker, 976 F.3d 228, 237 (2d Cir. 2020); United States v.

Adeyemi, 470 F. Supp.3d 489, 510 (E.D. Pa. 2020); Rodriguez, 451

F. Supp.3d at 400).    Indeed, “[i]n the absence of an applicable

                                    7
      Case 2:08-cr-00223-JCJ Document 98 Filed 04/13/21 Page 8 of 19



policy statement from the Sentencing Commission, the District

Court has discretion to determine what circumstances constitute

extraordinary and compelling reasons for reduction of a

sentence.”   Id.,(also citing United States v. McCoy, 981 F.3d

271, 284 (4th Cir. 2020) and United States v. Jones, 980 F.3d

1098, 1111 (6th Cir. 2020)).     See also, United States v.

Pawlowski, 967 F.3d 327, 330 (3d Cir. 2020)(holding that abuse

of discretion standard of review applies to district court’s

adjudication of compassionate relief motion and that courts may

consider the amount of time remaining to be served in inmate’s

sentence in ruling).

     Simply stated then, a sentencing court may only reduce a

defendant’s sentence under Section 3582(c)(1)(A) if the

following four conditions are satisfied: (1) the inmate has

exhausted his administrative rights to appeal with the Board of

Prisons or 30 days have passed since the submission of a request

to the warden to petition the Bureau of Prisons to file a

compassionate release motion on the inmate’s behalf, whichever

is earlier; (2) the court finds that extraordinary and

compelling reasons warrant a sentence reduction; (3) the court’s

reduction would be consistent with any applicable policy

statements issued by the Sentencing Commission; and (4) the

proposed reduction would be consistent with the sentencing

factors outlined in 18 U.S.C. Section 3553(a).         United States v.

                                    8
      Case 2:08-cr-00223-JCJ Document 98 Filed 04/13/21 Page 9 of 19



Georgiou, Crim. A. No. 09-088, 2021 U.S. Dist. LEXIS 55245, *11,

2021 WL 1122630 (E.D. Pa. March 23, 2021)(citing United States

v. Brown, 13-cr-176-05, 2020 U.S. Dist. LEXIS 90187, 2020 WL

2615616, at *1 (E.D. Pa. May 22, 2020)); United States v.

Trippett, Crim. A. No. 12-632-01, 2021 U.S. Dist. LEXIS 41449 at

*6, 2021 WL 847155 (E.D. Pa. March 5, 2021).         See also, United

States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) and United

States v. Sparrow, No. 20-2674, 2021 U.S. App. LEXIS 6022, 2021

WL 796411 (3d Cir. March 2, 2021)(per curiam)(both noting

importance of strict compliance with exhaustion requirement).

Through it all, a defendant has the burden of establishing

circumstances warranting his release. United States v. Cabrera,

Crim. A. No. 18-304-01, 2021 U.S. Dist. LEXIS 21833 at*9, 2021

WL 411502 (E.D. Pa. Feb. 5, 2021); United States v. Neal, Crim.

Nos. 08-cr-0628, 10-cr-0685, 2020 U.S. Dist. LEXIS 187749 at

*10, 2020 WL 5993290 (E.D. Pa. Oct. 9, 2020).

                               Discussion

     As the preceding authority makes clear, we are charged with

first considering whether Mr. Limehouse has fulfilled the

requirement of administrative exhaustion.        On this point,

Defendant has attached a copy of a document from his place of

incarceration at FCI Cumberland which bears the heading

“Response to Inmate Request to Staff Member,” signed by Acting

Warden C.L. Weber on August 19, 2020 denying Defendant’s August

                                    9
       Case 2:08-cr-00223-JCJ Document 98 Filed 04/13/21 Page 10 of 19



7, 2020 “Request for Compassionate Release/Reduction in

Sentence” for the reason that his medical condition is currently

being treated in the institution and is stable.            The Government

concedes that this evinces that Defendant has satisfied the

administrative exhaustion mandate and that this Court has

jurisdiction to consider his compassionate release motion.

      We therefore next evaluate whether there are “extraordinary

and compelling reasons” to warrant a sentence reduction.

Defendant asserts that such extraordinary and compelling reasons

are presented in his case as a consequence of the COVID-19

global pandemic combined with his severe case of asthma.

      By now, it has been well-established that the novel

coronavirus is a highly contagious and dangerous airborne virus

which has thus far caused more than 30 million American cases of

COVID-19 and nearly 550,000 American deaths.           See,

www.covid.cdc.gov/covid-data- tracker/ #cases_cases per100k

last7days.    Pennsylvania 2 alone has had a total of over 1.3

million cases since the inception of the pandemic with some

4,200 new cases in the last 7 days. Id.          Given the close

proximity in which prisoners are typically housed, it has been

recognized that “COVID-19 poses a unique challenge to the prison



2 In Maryland where Defendant is housed, there have been more than 418,000

cases of COVID-19 resulting in over 8,300 deaths over the course of the
pandemic. Approximately 1,300 new cases have been reported in the past 7
days.

                                      10
     Case 2:08-cr-00223-JCJ Document 98 Filed 04/13/21 Page 11 of 19



system.”   United States v. Nunez, 483 F. Supp.3d 280, 283 (E.D.

Pa. 2020)(citing Interim Guidance on Management of Coronavirus

Disease 2019 (COVID-19) in Correctional and Detention

Facilities, Ctrs. For Disease Control and Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/community/correction-

detention/guidance-correctional-detention.html (July 20, 2020)).

Accordingly, in an effort to address this challenge, the Bureau

of Prisons (“BOP”) developed an action plan which called for

significant modification in its operations including suspension

of outside visitors, tours and programming, as well as the

implementation of protocols for social distancing, cleaning and

hygienic treatment of its facilities, quarantining and testing

of inmates, staff and necessary outside visitors, and the

treatment of symptomatic inmates, among other things.

www.bop.gov/resources/news/20200319_covid19_update.

Throughout the pandemic, that action plan has been modified as

necessary and was last updated on November 25, 2020 to still

provide for screening and quarantining of new inmates at BOP

facilities, screening and testing of inmates, and frequent

cleaning, although it did permit some non-contact visiting and

programming to resume with the proviso that any such visitors

were also to be masked and temperature screened, visits were to

take place behind plexiglass barriers and there would be

thorough cleaning of all chairs and surfaces between visiting

                                   11
     Case 2:08-cr-00223-JCJ Document 98 Filed 04/13/21 Page 12 of 19



groups. Prisoners are still limited in their movements to avoid

gathering in congregate settings and generally only as necessary

to facilitate thrice-weekly showers, laundry, commissary,

telephone and computer/law library usage, they are still

required to maintain appropriate social distancing as much as

practicable, and telephone calls and teleconferencing with legal

counsel continue to be utilized as much as possible.         With the

exception of necessary medical care, travel between facilities

is restricted, official staff travel and training remains

cancelled and staff continue to be assigned to the same postings

in lieu of rotation as much as practicable.        See, e.g.,

www.bop.gov/coronavirus/covid19_status.jsp.

      At FCI Cumberland, which houses some 1,100 inmates and

where Defendant is incarcerated, as of this writing, there is 1

inmate and 6 staff members who currently have tested positive

for the virus.    Although the institution has had no inmates or

staff members die from COVID-19, to date it has had 375 inmates

and 45 members of the facility’s staff infected, all of whom

have recovered.    In addition, FCI Cumberland has fully

inoculated 406 inmates and 180 staff with the coronavirus

vaccine.   See: www.bop.gov/coronavirus/.

     According to the Centers for Disease Control, there are a

multitude of medical conditions in adults which have been shown

to correlate with a greater likelihood of severe illness from

                                   12
       Case 2:08-cr-00223-JCJ Document 98 Filed 04/13/21 Page 13 of 19



COVID-19.    Included among these conditions is “[a]sthma, if it’s

moderate to severe.”      See, www.cdc.gov. Severe illness is

defined as meaning “that a person with COVID-19 may need:

hospitalization, intensive care, a ventilator to help them

breathe, or they may even die.”        Id.   Additional conditions

which can be more likely to result in severe illness are:

cancer, chronic kidney disease, other chronic lung conditions

such as COPD, interstitial lung disease, cystic fibrosis and

pulmonary hypertension, Alzheimer’s disease and other types of

dementias, diabetes, down syndrome, heart conditions like

coronary artery disease, heart failure, cardiomyopathies or

hypertension, HIV, having an immunocompromised or weakened

immune system, liver disease, obesity or the condition of being

overweight 3, pregnancy, sickle cell disease, smoking, history of

organ or blood stem cell transplant and stroke or

cerebrovascular disease.       www.cdc.gov.

      In this case, “the government acknowledges that an inmate

who presents a risk factor identified by the CDC as increasing

the risk of an adverse outcome from COVID-19 presents ‘a serious

physical or medical condition that … substantially diminishes

the ability of the defendant to provide self-care within the


3 Overweight is defined as having a Body Mass Index (BMI) of greater than 25

kg/m but less than 30 kg/m. Obesity is defined as having a BMI of greater
than 30 kg/m but less than 40 kg/m and severe obesity occurs with a BMI
greater than 40 kg/m. www.cdc.gov


                                      13
       Case 2:08-cr-00223-JCJ Document 98 Filed 04/13/21 Page 14 of 19



environment of a correctional facility,’ as stated in note 1(A)

as, due to his condition, the defendant may be less able to

protect himself against an unfavorable outcome from the

disease.”    (Government’s Memorandum of Law in Opposition to

Defendant’s Motion for Early Release, pp. 14-15, citing United

States v. Tartaglione, 2020 WL 3969778 at *5 - *6 (E.D. Pa. July

14, 2020)(Slomsky, J.)).       Despite this concession, the

Government nevertheless opposes the motion in the instant case.

       For one, the Government asserts that Mr. Limehouse is not

eligible for compassionate release because he has not shown that

he suffers from any current underlying medical condition that is

on the CDC’s list of certain risk factors. 4         Although Defendant

himself raises only his asthma as grounds for early release, the

Government notes in its brief that Defendant’s medical records

reflect that he has a BMI of 29.3 which places him in the

overweight category, although he is close to the 30 BMI minimum

threshold for obesity.      It further appears from the facility

medical records that Defendant also suffers from COPD as the

probable result of having formerly been a smoker.            While it also

appears that Defendant’s asthma falls in the moderate category


4 Although similar to the listing of other conditions that might increase a
person’s risk of severe illness, the high risk conditions are: advanced age
(the older one is, the higher the risk), chronic kidney disease, chronic
obstructive pulmonary disease (COPD), Obesity (BMI of 30 or higher),
immunocompromised state from solid organ transplant, serious heart conditions
(heart failure, cardiomyopathies, coronary artery disease), sickle cell
disease and Type 2 diabetes. www.cdc.gov

                                     14
     Case 2:08-cr-00223-JCJ Document 98 Filed 04/13/21 Page 15 of 19



and has been well-controlled and well-managed throughout at

least the past several years by the medical unit through

medication, including Asmanex and Albuterol and Mometasone

inhalers, he did have a flare-up of wheezing and shortness of

breath for a six-week period of time in February and March, 2019

requiring that he undergo a series of frequent nebulizer and IV

treatments as well as a course of oral steroids and antibiotics.

At one point, his breathing was so compromised that he required

a wheelchair to be transported to the medical unit, his blood

oxygen dropped to 89% and it appears that he may have had to

have been taken to the hospital as there is a note indicating

that he was returned to his housing unit via ambulance.          Since

that time, however, there is no indication that Defendant has

suffered from any subsequent respiratory flare-ups or incidents

and Defendant’s most recent medical records suggest that he is

currently being managed using only the albuterol inhaler.          To be

sure, at this point it appears to the Court that Defendant’s

medical condition is stable and well-controlled.

     Of course, in addition to considering the defendant’s

medical condition, it is incumbent upon us to also determine

whether the defendant is a danger to the safety of any other

persons or to the community at large and examine the relevant

factors articulated in Section 3553(a).       On this point, we must

take note of the circumstances of the offense for which

                                   15
     Case 2:08-cr-00223-JCJ Document 98 Filed 04/13/21 Page 16 of 19



Defendant is now serving time and it does not militate in his

favor.   Again, Mr. Limehouse was charged with using an illegally

possessed Ruger semi-automatic to fire three random shots in the

front yard of a home in a densely-populated area and another in

the middle of a typically-heavily travelled street before being

apprehended.   The last shot followed after Defendant was seen

fleeing from the front yard in a zig-zag pattern dropping

bullets as he ran.   That these offenses took place in the middle

of the night does mitigate their severity somewhat in that fewer

people were in harm’s way and traffic on Castor Avenue was not

as heavy as it would have been either a few hours earlier or a

few hours later.   Moreover, Defendant was 43 years of age at the

time he committed these offenses and cannot blame his behavior

on youthful immaturity.

     For his part, Defendant avers that he has been

rehabilitated during his term of incarceration insofar as he has

taken advantage of much of the psychological and educational

programming and work opportunities made available to him in the

prison setting, “has kept a steady … job in prison and has not

had any infractions in a number of years.”        (Def’s Brief in

Support of Emergency Motion for Compassionate Release Sentence

Reduction, pp. 11-12).    In addition, Defendant avers that he is

“deeply remorseful for [his] past illegal mishaps – all of

them,” “he is not a danger to the community,” and he “has a low-

                                   16
     Case 2:08-cr-00223-JCJ Document 98 Filed 04/13/21 Page 17 of 19



risk recidivist score from the BOP ‘newly’ implemented PATTERN

SCORE.”   (Def’s Brief, p. 12).    Finally, Defendant asserts that

he “could live with or has two family members that he could stay

with for the duration of the pandemic,” and that these family

members “at a moments notice … would be able to assist the Court

Probation Department with any and all information for the Court

to release Mr. Limehouse to, either, of their homes.”          (Def’s

Brief at p. 12).   Although the Government does not dispute that

Defendant has held a steady prison job, has taken advantage of

the educational and psychological offerings extended or has a

low recidivist score, it nevertheless points out that Defendant

fails to show how early release is compatible with the

seriousness of his crimes, promotes respect for the law and

provides a just punishment for his offenses especially when one

considers that Defendant was on state probation when he

committed those offenses and was sentenced as an armed career

criminal.   Indeed, the Government submits, the sentence which

was imposed was a proper reflection of each of those

considerations and was therefore both fair and appropriate.

     This is truly a close case.        On the one hand, Defendant

clearly has demonstrated that he has chronic lung conditions

which could indeed result in serious illness or worse should he

contract COVID-19.   It is also undisputed that Mr. Limehouse has



                                   17
       Case 2:08-cr-00223-JCJ Document 98 Filed 04/13/21 Page 18 of 19



served roughly 70% of his sentence with no serious infractions 5

and that he has held a job and availed himself of psychological

counseling and educational offerings within the prison setting.

Defendant is also now 57 years of age with an anticipated

release date of January 9, 2024 and, in light of his uncontested

recidivist score and the fact that he is subject to five years

of supervision upon release by virtue of his original sentence,

is probably unlikely to offend again.

      However, Defendant’s medical condition is stable and he

appears to have received appropriate medical care in a timely

manner throughout his incarceration.         The Correctional

Institution in which he is housed appears to have done a fairly

good job at managing the pandemic and has not recorded any

inmate or staff deaths.       FCI Cumberland is also in the process

now of inoculating both its staff members and its inmate

population with the COVID-19 vaccines.          While it certainly still

remains a possibility that Defendant could become exposed to the

coronavirus and contract COVID-19, with each passing day that

possibility becomes more and more remote.

      It is of course impossible to predict the future.            After

weighing all of the foregoing factors, we conclude that the

scale is tipped ever so slightly in the Government’s favor in



5 According to both the Government and the Bureau of Prisons’ website for FCI
Cumberland, Defendant’s anticipated release date is January 9, 2024.

                                      18
     Case 2:08-cr-00223-JCJ Document 98 Filed 04/13/21 Page 19 of 19



this case.   In so finding, however, we shall chart a narrow

course: Defendant’s motion for compassionate release shall be

denied with the proviso that he shall be free to re-file this

motion to be reconsidered on an expedited basis only in the

event that he does not receive his COVID vaccination within

sixty days of the entry date of this Memorandum and Order.

                              Conclusion

     As outlined above, Defendant’s Emergency Motion for

Compassionate Release shall be denied at this time.         In the

event that Defendant has not been vaccinated against COVID-19

within sixty (60) days, however, he shall have leave to re-file

an abbreviated motion seeking compassionate relief for

consideration on an expedited basis.       In that event, the

Government shall have ten (10) days to file its response thereto

and to provide the Court with a sealed copy of Plaintiff’s

updated medical and vaccination records, i.e., only those

records subsequent to those already provided in response to this

motion.

     An Order follows.




                                   19
